DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s Amendment filed March 22, 2021. Claims 1-4, 6-7, 9-11, 14-16, and 18-20 have been amended. Claims 5, 8, and 17 are canceled. No claims have been added. Currently, claims 1-4, 6-7, 9-16, 18-20 are pending.
Applicant’s amendment to the specification filed March 22, 2021 has been received and entered.
Applicant’s amendments to claims 2-3 and 20 successfully overcome the objection set forth in paragraph (2) of the previous Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 10, 2021 and March 22, 2021 were filed after the mailing date of the Non-Final Rejection on December 21, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 

Allowable Subject Matter
Claims 1-4, 6-7, 9-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 4, 11, 14, and 20 have been amended to incorporate previously indicated allowable subject matter, set forth in the Office Action mailed December 21, 2020. The closest art of record teaches the following:
US 2018/0061884 discloses pairing two transistors to a single photodiode, but does not disclose them to have differing electrical characteristics.
US 2012/0161020 discloses configuring a photodiode array in which each photodiode is coupled with two or three thin film transistors, but does not disclose them to have differing electrical characteristics.
US 2012/0181439 discloses unit pixels comprising two photodiodes with two thin film transistors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection to the drawings set forth paragraph (6), supra.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


YARA B. GREEN
Primary Examiner
Art Unit 2884



/YARA B GREEN/Primary Examiner, Art Unit 2896